Case 1:17-cr-00127-ARR Document 168 Filed 04/03/20 Page 1 of 19 PageID #: 1141



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
UNITED STATES,                                                :
                                                              :
                  ,                                           :   17-CR-00127 (ARR)
                                                              :
-against –                                                    :
                                                              :
VINCENT ASARO,                                                :
                                                              :
                  Defendant.                                  :
--------------------------------------------------------------X
         MOTION TO REDUCE SENTENCE OR, IN THE ALTERNATIVE, FOR
        COMPASSIONATE RELEASE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

        Vincent Asaro, by and through his counsel, respectfully moves pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) for an order reducing his sentence of imprisonment to time-served or, in the

alternative, modifying it to home detention based on the “extraordinary and compelling reasons”

discussed below.

        Mr. Asaro is 85 years old, and physically, cognitively, and functionally impaired. He can

no longer walk, go to the bathroom without assistance, speak in comprehensible sentences,

perform basic life tasks, or remember the names of his children. While counsel was preparing this

motion for compassionate release based on Mr. Asaro’s rapidly declining health, including a

serious, debilitating stroke he suffered in August 2019, the world dramatically changed. The onset

of the coronavirus pandemic, which is spreading unabated throughout our country, has only

heightened the urgency of this request. Mr. Asaro’s gender, advanced age, and documented

medical conditions make him uniquely vulnerable to COVID-19. The virus has already infiltrated

numerous jails and prisons (including many Bureau of Prisons (BOP) facilities), and courts in this

District and Circuit, as well as authorities across the country, have begun to release inmates who

are at high risk of being infected with COVID-19, like Mr. Asaro.


                                                        1
Case 1:17-cr-00127-ARR Document 168 Filed 04/03/20 Page 2 of 19 PageID #: 1142



       Notably, the BOP does not dispute that Mr. Asaro is medically eligible for release under

the First Step Act, even absent the imminent threat of COVID-19. Last year, Mr. Asaro requested

that the Warden of his facility recommend that the BOP to reduce his sentence in light of his

advanced age, deteriorating health, and extensive list of life-threatening medical conditions—

including strokes, heart disease, kidney disease, Hepatitis C, high-blood pressure, high cholesterol,

and physical incapacitation—which have left him bedridden at times, in debilitating pain, unable

to perform simple life tasks, and requiring near total care in all aspects of his daily living. The

Reduction in Sentence (RIS) Committee that reviewed his application and the BOP General

Counsel’s office both agreed that in light of his age, deteriorating health, and physical

incapacitation, Mr. Asaro qualified for a reduction in sentence under the statute and the BOP’s

internal program guidance. However, the BOP denied his application in January of this year

asserting “Mr. Asaro’s release at this time would minimize the severity of his offense.” (BOP

Central Office Denial at 2, attached at Exhibit A).

       That decision was incorrect when it was made. In light of Mr. Asaro’s debilitating medical

issues, which obviate any legitimate concerns that he is a danger to others, justice compels

compassion and a reduction in his sentence. The BOP’s decision, however, has become manifestly

unjust at a time when Mr. Asaro’s exposure to the novel coronavirus in prison—a petri dish of

viral contagion—could easily terminate his life given his advanced age and significant medical

conditions. As the world grapples with the new realities of this pandemic, it is even more

incumbent upon the courts to grant compassionate release requests to elderly, sick inmates like

Mr. Asaro who pose no threat to others or to the community and who are uniquely at risk of

mortality from COVID-19. Not only will such sentence reductions protect vulnerable applicants,




                                                 2
Case 1:17-cr-00127-ARR Document 168 Filed 04/03/20 Page 3 of 19 PageID #: 1143



they will also hopefully stem the spread of the coronavirus inside jails, prisons, and federal medical

facilities, where social distancing and other best practices is impossible.

        Accordingly, in keeping with the spirit of the First Step Act—and in light of this

unprecedented moment and the fact that a significant portion of Mr. Asaro’s sentence has already

been served—we urge the Court to grant Mr. Asaro compassionate release and allow him to return

home for his remaining days under whatever terms Your Honor and the U.S. Probation Office

deem appropriate and safe.

   I.      Background

        1. Procedural History

        The Government indicted Mr. Asaro in 2014 for alleged crimes related to a 1978 robbery

at John F. Kennedy airport, a 1969 murder, and loansharking. After a four-week trial in November

2015, the jury acquitted Mr. Asaro of all charges.

        Less than two years after his acquittal, the prosecutors again indicted Mr. Asaro, this time

in connection with a 2012 road rage incident. The Government alleged that Mr. Asaro found the

registration information for a driver who had cut him off in traffic and requested that one of his

associates set fire to the car while it sat unoccupied in the owner’s driveway. The Government

alleged that this 2012 act of arson violated the Travel Act, 18 U.S.C. § 1952(a)(3)(B). (Indictment

(Dkt. No. 1), attached at Exhibit B.) On June 27, 2017, Mr. Asaro pleaded guilty to this charge.

(Pleading (Dkt No. 62), attached at Exhibit C.)

        Before sentencing, the Government, the Probation office, and Mr. Asaro all agreed that his

Sentencing Guidelines range was 33 to 41 months’ imprisonment. However, notwithstanding the

fact that a jury acquitted Mr. Asaro of all charges in his 2015 trial, the Government argued for a

sentence three times higher than the Guidelines called for, relying on conduct for which Mr. Asaro



                                                  3
Case 1:17-cr-00127-ARR Document 168 Filed 04/03/20 Page 4 of 19 PageID #: 1144



had been acquitted in 2015. (See AUSA Sentencing Mem (Dkt No. 108), attached at Exhibit D).

On December 28, 2017, over Mr. Asaro’s objection, the Court sentenced him to 96 months basing

the length of Mr. Asaro’s sentence in part on the acquitted conduct. (Sentencing Tr. (Dkt No.

164), attached at Exhibit E.)

       Had Mr. Asaro been sentenced to a term of imprisonment within the Guidelines range, he

would either have been released or on the verge of release or home confinement by this point.

Instead, based on the sentence imposed, Mr. Asaro is presently not scheduled to be released until

March 2022—if he manages to survive that long. Mr. Asaro has served more than 75% of his

sentence.

       2. Mr. Asaro’s Physical, Medical, and Cognitive Issues

       Prior to Mr. Asaro’s sentencing, his counsel apprised the Court of the many life-threatening

and/or debilitating ailments he faced at that time, including: significant heart disease; kidney

disease; Hepatitis C; liver disease; high-blood pressure; high cholesterol; arthritis; and the

continuing impacts he was experiencing from multiple surgeries including triple bypass surgery

and subsequent double bypass surgery, and procedures involving his arms, lower back, hip,

parathyroid gland, prostrate, and cataracts, as well as a March 2017 transient ischemic attack

(“TIA”), sometimes referred to as a “mini-stroke.” (Defendant’s Dec. 11, 2017 Sentencing Mem.

(Dkt No. 120), attached as Exhibit F); Defendant’s Dec. 13, 2017 Sentencing Mem., (Dkt No.

123), attached as (Exhibit G); Defendant’s Dec. 19, 2017 Sentencing Mem., (Dkt No. 126),

attached as Exhibit H (collectively, “Defendant’s Sentencing Memoranda”).).

       Mr. Asaro’s counsel also informed the Court of multiple documented instances where Mr.

Asaro’s medical needs were ignored or inadequately treated by BOP medical staff, including

untreated angina (a condition marked by severe pain in the chest caused by an inadequate blood



                                                4
Case 1:17-cr-00127-ARR Document 168 Filed 04/03/20 Page 5 of 19 PageID #: 1145



supply to the heart); kidney stones; conditions consistent with heart failure; high blood pressure;

multiple falls; and complications relating to the foregoing that have resulted in his frequent

hospitalization. (Defendant’s Sentencing Memoranda, Exhibits G – I). The Court is familiar with

the inadequate and negligent medical care Mr. Asaro received while at MDC, having intervened

several times to assure that BOP staff were providing Mr. Asaro the treatment he needed. (Ex. F

at 8.)    Even with the Court’s intervention, Mr. Asaro was subjected to unannounced and

unexplained transportation to medical appointments, at which he has been subjected to surgeries

and other procedures of dubious benefit, while shackled to his medical bed, and all while being

denied the ability to communicate to his family, even to inform them he was alive. (See Exhibits

F – H.)

          At sentencing, the Court acknowledged Mr. Asaro’s “poor health and advanced age” and

the fact that these factors “mean that each year of imprisonment will be harder on him than they

would be on a younger and healthier man.” (Ex. E at 23:17–22.) The Court also noted that it could

not “summarize the defendant’s entire medical history,” due to its length, but highlighted several

of the life-threatening conditions identified above, including Mr. Asaro’s “serious cardiac

problems.” (Id. at 23:23–24:7.) Shortly after imposing Mr. Asaro’s sentence, and in recognition

of his declining health and acute medical needs, the Court requested that the BOP designate Mr.

Asaro to a federal medical facility. (Req. for Medical Transfer from Richard Langone to Judge

Ross, (Dkt No. 141), attached as Exhibit I.)

          Mr. Asaro’s medical condition has rapidly and severely deteriorated since his sentencing.

In 2017, Mr. Asaro was assigned to FCI Loretto, a low security federal correctional institution in

Loretto, Pennsylvania. While at FCI Loretto, his health precipitously declined: he continued to

have cardiac pain and high blood pressure, complained of partial blindness, and he fell several



                                                  5
Case 1:17-cr-00127-ARR Document 168 Filed 04/03/20 Page 6 of 19 PageID #: 1146



times. After Mr. Asaro fractured his right femur during a serious fall in May 2019, leading to

hospitalization and rehabilitation, he was transferred to MCFP Springfield (“Springfield”) in

August 2019, a federal medical center in Springfield, Missouri—a facility located over a thousand

miles away from his family and far from any major airport.

       Upon arrival, Mr. Asaro was placed in administrative detention for approximately two

weeks. About three days after being released from detention, he suffered a serious stroke and lost

the ability to speak. He also experienced paralysis on the right side. Mr. Asaro’s family was

notified of the stroke about a week after it happened.    At the time, his treating physician, Dr.

Moose, explained to Mr. Asaro’s fiancé, Michele Carollo, that he had residual bleeding in the brain

but that it appeared to be under control.

       Mr. Asaro returned to Springfield after a week in the hospital. In September 2019, the

BOP issued a Progress Report, which noted that he was a “care 4 inmate,” required “ongoing and

chronic care,” “remain[ed] in bed the majority of the time,” and had “trouble speaking.” (See

September 25, 2019 Progress Report at 1, attached as Exhibit J). The Progress Report also noted

that Mr. Asaro was unable to participate in any work assignments or education courses due to his

“extensive healthcare needs.” Id.

       After numerous failed attempts to receive information from the BOP about Mr. Asaro’s

wellbeing, his family sought help from Kathleen Rice, the United States Representative for New

York’s Fourth Congressional District. Representative Rice’s office reached out to Springfield and

in October 2019, Representative Rice received a letter from Springfield Warden M.D. Smith who

confirmed that Mr. Asaro had been placed in the “Nursing Care Center Unit due to his increased

need for Activities of Daily Living (ADL) assistance following his right femur fracture surgical

repair which occurred in May 2019.” (USMC Springfield Letter to Representative Rice, attached



                                                6
Case 1:17-cr-00127-ARR Document 168 Filed 04/03/20 Page 7 of 19 PageID #: 1147



as Exhibit K.) The letter also stated that Mr. Asaro required physical therapy, occupational therapy,

speech therapy, and help dressing, bathing, grooming, and moving around. (Id.)

        After receiving this letter, Ms. Carollo and Noreen Asaro, Mr. Asaro’s daughter, visited

Mr. Asaro at Springfield on October 26, 2019. He was disheveled, in a wheelchair, shoeless, and

had lost a considerable amount a weight. Ms. Carollo and Ms. Asaro were extremely concerned

about his health and the care he was receiving at Springfield. While the facility reassured them

that it would keep them apprised of Mr. Asaro’s medical condition, it has failed to do so despite

numerous attempts by the family to obtain this information. (See Carollo and Asaro Letters,

attached as Exhibit L.)

        Since October 2019, the family has found it increasingly difficult to obtain any information

about Mr. Asaro’s health, not only because the facility very infrequently returns emails and phone

calls, but also because Mr. Asaro, himself, is unable to communicate. At night, an appointed

“companion” in the facility helps him call Ms. Carollo. He is able to say “Hello” and “How are

you” but nothing much beyond that, and he often stutters to the point of incomprehensibility. He

also does not understand simple questions, fails to remember his children’s names or that he even

has children, and he remains in a wheelchair, with paralysis on the right side and at a high risk of

falling. (See id.)

        3. Mr. Asaro’s Application for Compassionate Release

        In the fall 2019, Mr. Asaro sought a reduction in his sentence from the Warden at

Springfield pursuant to the compassionate release provisions of the First Step Act. (Asaro

Application for Compassionate Release at 1, attached as Exhibit M.) The Reduction in Sentence

(RIS) Committee determined that Mr. Asaro met the criteria for a reduction in sentence. (RIS

Committee Decision at 2, attached as Exhibit N.). The RIS Committee observed that Mr. Asaro



                                                 7
Case 1:17-cr-00127-ARR Document 168 Filed 04/03/20 Page 8 of 19 PageID #: 1148



had “been recovering from a May 2019 hip fracture” and had other medical diagnoses including

“coronary artery bypass graft, hepatitis, hypertension, and cerebrovascular accident.” Id.       The

RIS Committee also noted that, based on testing by the medical staff, Mr. Asaro received a 1 out

of 6 on the Physical Self-Maintenance Scale (PSMS), and 3 out of 9 on the Instrumental Activities

of Daily Living (IADL) Scale, with lower scores on each test indicating a higher need for

assistance. Id. The Committee expedited Mr. Asaro’s application, referring it to the BOP Office

of General Counsel for consideration. Id.

       On January 24, 2020, the BOP General Counsel’s Office agreed that, because Mr. Asaro

“requires assistance with his ADLs [activities of daily living] and instrumental ADLs and is

experiencing deteriorating mental and physical health that substantially diminishes his ability to

function in a correctional environment, he is considered to be an elderly inmate with medical

conditions as defined by section 4(b)” of Program Statement 5050.50. (See Ex. A at 2.) The BOP

summarized Mr. Asaro’s many pressing health issues:

       He has a history of hyperlipidemia, hypertension, edema, atrial fibrillation, status
       post hip. fracture, and status post cerebrovascular accident (CVA) with right-side
       hemiplegia and expressive aphasia. . . . He uses a wheelchair and requires assistance
       with transfers and, when traveling outside of his housing unit, the assistance of a
       pusher. Mr. Asaro is considered to be at a high risk of falling due to post-CVA
       impulsivity. He requires assistance with the majority of his activities of daily living
       (ADLs) and instrumental ADLs such as toileting, transferring, setting up for meals
       and snacks, bathing, grooming, doing laundry, shopping, managing his medication,
       and navigating the correctional environment. Given his transition needs, he is
       housed on the inpatient unit with no plans to transition to the general population.
       As he requires assistance with his ADLs and instrumental ADLs and is
       experiencing deteriorating mental and physical health that substantially diminishes
       his ability to function in a correctional environment, he is considered to be an
       elderly inmate with medical conditions as defined by section 4(b).
(Id.) In view of these conditions, the BOP concluded that Mr. Asaro qualified for a reduction in

sentence under Section 3582(c)(1)(A).



                                                 8
Case 1:17-cr-00127-ARR Document 168 Filed 04/03/20 Page 9 of 19 PageID #: 1149



       Despite agreement that Mr. Asaro met the medical criteria for a reduction in sentence, the

General Counsel’s office asserted that his release “would minimize the severity of his offense and

pose a danger to the community.” (Id.) The BOP thus denied his request, exhausting Mr. Asaro’s

administrative remedies.

       4. The COVID-19 Pandemic and the Unique Susceptibility of Elderly Inmates

       As of April 2, 2020, nearly one million people have been infected worldwide with the

highly contagious coronavirus that causes COVID-19; at least 51,000 people have died. 1 The

United States already has the highest rate of reported infections: 217,105 people have tested

positive and the death toll already surpasses 5,000. 2 The State of Missouri, where Mr. Asaro is

currently located, had its first confirmed case of COVID-19 on March 7, 2020. 3 Twenty-three

days later, the state has more than 1,500 confirmed cases and twenty-one people have died. 4

Notably, over the last two weeks, the virus has spread rapidly through prisons and jails. 5 On March

30, 2020, for example, 167 inmates and 137 staff members had tested positive at New York City’s

jails, including the Rikers complex, and the first federal inmate died of COVID-19 in a facility in

Louisiana where five other inmates have tested positive. 6 Since then seven more federal inmates


1
  Robert Frank et al., Coronavirus live updates: Global cases near 1 million, Manhattan real estate
grinds to a halt, CNBC (Apr. 2, 2020), https://www.cnbc.com/2020/04/02/coronavirus-latest-
updates.html.
2
   Niko Kommenda et al., Coronavirus map of the US: latest cases state by state, the Guardian
(Apr. 2, 2020), https://www.theguardian.com/us-news/ng-interactive/2020/apr/02/coronavirus-
map-of-the-us-latest-cases-state-by-state.
3
  N.Y. Times, Coronavirus in Missouri: Map and Case Count (Apr. 2, 2020, 1:10 PM
EDT)https://www.nytimes.com/interactive/2020/us/missouri-coronavirus-cases.html.
4
  Id.
5
   See, e.g., Timothy Williams, “Jails are Petri Dishes: Inmate Freed as the Virus Spreads,”
shttps://www.nytimes.com/2020/03/30/us/coronavirus-prisons-jails.html
6
  Jan Ransom and Alan Feuer, “‘We’re Left for Dead’: Fears of Virus Catastrophe at Rikers Jail”
(March 30, 2020), available at https://www.nytimes.com/2020/03/30/nyregion/coronavirus-
rikers-nyc-jail.html.
                                                 9
Case 1:17-cr-00127-ARR Document 168 Filed 04/03/20 Page 10 of 19 PageID #: 1150



 have died. 7 Meanwhile, in Missouri, at least one inmate and one Department of Corrections officer

 has tested positive. 8

         Public health experts have recognized that incarcerated individuals “are at special risk of

 infection, given their living situations,” and “may also be less able to participate in proactive

 measures to keep themselves safe;” because “infection control is challenging in these settings.”

 Indeed, conditions of confinement create the ideal environment for the transmission of contagious

 disease:

       Congregate settings such as jails and prisons allow for rapid spread of infectious
       diseases that are transmitted person to person, especially those passed by droplets
       through coughing and sneezing. When people must share dining halls, bathrooms,
       showers, and other common areas, the opportunities for transmission are greater.
       When infectious diseases are transmitted from person to person by droplets, the best
       initial strategy is to practice social distancing. When jailed or imprisoned, people have
       much less of an opportunity to protect themselves by social distancing than they would
       in the community. Spaces within jails and prisons are often also poorly ventilated,
       which promotes highly efficient spread of diseases through droplets. Placing someone
       in such a setting therefore dramatically reduces their ability to protect themselves from
       being exposed to and acquiring infectious diseases.
 Declaration of Dr. Jaimie Meyer, Velesaca v. Wolf et. al, 1:20-cv-01803-AKH (S.D.N.Y. Mar. 16,

 2020) at ¶ 9.

         Localities around the United States are already taking steps to reduce jail populations in

 light of the pandemic. Brooklyn District Attorney Eric Gonzalez, joined by public health experts,

 has asked the Governor of New York to grant emergency clemencies to elderly and sick prisoners. 9

 In Cuyahoga County, Ohio the “judges, sheriff and prosecutor have agreed to hold mass plea and


 7
   www.bop.gov/coronavirus
 8
   Luke Nozicka and Katie Moore, Ticking Time Bombs: Missouri Doctors, Advocates Call for
 Release        of        Prisoners       (March     31,      2020),     available       at
 https://www.kansascity.com/news/coronavirus/article241530616.html
 9
   Sarah Lustbader, Coronavirus: Sentenced to COVID-19, The Daily Appeal (Mar. 12, 2020) at
 https://theappeal.org/sentenced-to-covid-19/).
                                                  10
Case 1:17-cr-00127-ARR Document 168 Filed 04/03/20 Page 11 of 19 PageID #: 1151



 bond reduction hearings to get as many people as possible out of the county’s jail to lessen the

 impact of a potential outbreak of the novel coronavirus.” 10 The Sheriff of Collin County, Texas,

 has asked police to consider issuing citations, rather than arresting, low-level, non-violent

 offenders. 11 And, after a prisoner and an employee of Rikers Island prison tested positive for

 coronavirus, the Mayor of New York has announced plans to identify and release high-risk inmates

 from the City’s prisons. 12

        Numerous individuals and organizations—including medical professionals, the Missouri

 State Public Defender, the ACLU of Missouri, the state NAACP, professors and the sheriff of St.

 Louis—have urged the Missouri Supreme Court to order judges to immediately release certain

 detainees in county jails, including “those serving time for misdemeanor offenses, municipal or

 probation violations as well as inmates considered to be high-risk for serious illness or death.”

 However, no such releases have occurred and notably, Governor Mark Parson has already

 indicated that he is not considering any sort of early release. As he stated, “People are incarcerated

 for a reason and that’s what the law is.” 13



        II. Under the First Step Act, this Court has Broad Authority to Determine Whether
            Extraordinary and Compelling Circumstances Exist to Modify Mr. Asaro’s
            Sentence and Release Him to Home Confinement


 10
    Cory Shaffer, Cuyhoga County officials will hold mass plea, bond hearings to reduce jail
 population over coronavirus concerns www.cleveland.com/court-justice/2020/03/cuyahoga-
 county-officials-will-hold-mass-plea-hearings-to-reduce-jail-population-over-coronavirus-
 concerns.html (accessed March 18, 2020).
 11
    Charles Scudder, Facing coronavirus concerns, Sheriff of Collin County asks police not to bring
 petty criminals to jail, available at www.dallasnews.com/news/public-health/2020/03/12/facing-
 coronavirus-concerns-collin-county-sheriff-asks-police-not-to-bring-petty-criminals-to-jail/).
 12
    Julia Marsh and Ben Feuerhard, NCY to begin releasing inmates amid coronavirus outbreak,
 https://nypost.com/2020/03/18/nyc-to-begin-releasing-inmates-amid-coronavirus-outbreak/.
 13
     “‘Ticking time bombs’: Missouri doctors, advocates call for release,” available at
 https://www.kansascity.com/news/coronavirus/article241530616.html.
                                                  11
Case 1:17-cr-00127-ARR Document 168 Filed 04/03/20 Page 12 of 19 PageID #: 1152



        Prior to the FSA, only the BOP could move for a sentence reduction under § 3582(c)(1)(A).

 However, it rarely did, and the BOP’s decision not to grant compassionate release was judicially

 unreviewable. See, e.g., United States v. Bellamy, No. CV151658JRTLIB, 2019 WL 3340699, at

 *1 (D. Minn. July 25, 2019). To rectify the BOP’s failure to facilitate the compassionate release

 program, Congress transformed the process for seeking compassionate release by taking

 jurisdiction away from the BOP and giving it to the district courts. See id. at 2; see also First Step

 Act of 2018, PL 115-391, 132 Stat. 5194, 5239 (2018) (“Increasing the Use and Transparency of

 Compassionate Release.”).

        Under the FSA, a defendant may now move to reduce his or her term of imprisonment and

 seek compassionate release after either (1) the BOP declines to file such a motion or (2) there has

 been of lapse of 30 days from the warden’s receipt of the defendant’s request, whichever is earlier.

 See 18 U.S.C. § 3583(c)(1)(A)(i); P.L. 115-391, 132 Stat. 5194, § 603 (Dec. 21, 2018). Here,

 jurisdiction exists under the First Step Act because, as indicated above, Mr. Asaro exhausted his

 BOP administrative remedies when the BOP denied his request. 14

        “A court may then ‘reduce the term of imprisonment’ after finding that ‘extraordinary and

 compelling reasons warrant such a reduction’ and ‘such a reduction is consistent with applicable

 policy statements issued by the Sentencing Commission.’”             United States v. Ebbers, No.

 S402CR11443VEC, 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020). “In making its decision, a

 court must also consider “the [sentencing] factors set forth in section 3553(a) to the extent that

 they are applicable.”” Id. (quoting 18 U.S.C. § 3582(c)(1)(A)).



 14
    See U.S v. Elbert Johnson, No. 4:00-CR-40023, 2020 WL 1434367 (W.D. Ark. Mar. 24, 2020)
 (“If the request is denied by the BOP’s general counsel or director, that decision is considered a
 final administrative decision and the defendant’s administrative remedies are exhausted at that
 time.” (citing 28 C.F.R. § 571.63(b-c)).
                                                  12
Case 1:17-cr-00127-ARR Document 168 Filed 04/03/20 Page 13 of 19 PageID #: 1153



         Courts have noted that the Sentencing Commission’s applicable policy statement on what

 constitutes “extraordinary and compelling reasons” to warrant a sentence reduction is

 anachronistic because it has not been updated since passage of the FSA; nonetheless, they continue

 to be guided by its descriptions of “extraordinary and compelling reason.” Id. at *4. However, the

 Sentencing Commission’s statements do not constrain the court’s independent assessment of

 whether “extraordinary and compelling” reasons warrant a sentence reduction in light of the FSA’s

 amendments. United States v. Beck, 2019 WL 2716505, at *5–6 (M.D.N.C. June 28, 2019); see

 also Ebbers, 2020 WL 91399, at *4. Indeed, “the district courts themselves have the power to

 determine what constitute extraordinary and compelling reasons for compassionate release.”

 United States v. Young, 2020 WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020) (collecting cases).

      1. Mr. Asaro’s health issues and vulnerability to COVID-19 constitute extraordinary and
         compelling reasons that warrant a sentence reduction.

         Both Warden Smith and the BOP have independently concluded that Mr. Asaro’s extensive

 medical needs constitute “extraordinary and compelling reasons” that warrant a sentence

 reduction. (See RIS Committee Decision at 1-2; January 24, 2020 BOP Denial.) As the BOP

 noted just two months ago in its denial of compassionate release, Mr. Asaro struggles with simple

 tasks, including “toileting, transferring, setting up for meals and snacks, bathing, grooming, doing

 laundry, shopping, managing his medication, and navigating the correctional environment.” (See

 January 24, 2020 BOP Denial.) His extensive medical issues, which range from stroke-induced

 paralysis to serious cardiac problems, substantially diminish his ability to provide even a modicum

 of self-care in the facility and are not ailments from which he is expected to recover. 15 See



 15
   Both Springfield and the BOP have failed to provide Mr. Asaro with current medical records to
 present to the Court, despite over 100 requests by family members to obtain these records since
 August 2019 when he was transferred to Springfield. (See Carollo Ltr. and Asaro Ltr., Ex. L.)
                                                 13
Case 1:17-cr-00127-ARR Document 168 Filed 04/03/20 Page 14 of 19 PageID #: 1154



 U.S.S.G. § 1B1.13 note 1 (noting that “extraordinary and compelling reasons” include

 circumstances whereby a defendant “is experiencing deteriorating physical or mental health

 because of the aging process, that substantially diminishes the ability of the defendant to provide

 self-care within the environment of a correctional facility and from which he or she is not expected

 to recover.”)

        Moreover, when Mr. Asaro initially requested compassionate release, the world was not

 fighting to contain a global pandemic that has now spread to jails and prisons. Conditions of

 confinement create an ideal environment for the transmission of highly contagious diseases like

 COVID-19. See Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious

 Diseases 45(8):1047-1055, at https://academic.oup.com/cid/article/45/8/1047/344842 (noting that

 in jails “[t]he probability of transmission of potentially pathogenic organisms is increased by

 crowding, delays in medical evaluation and treatment, rationed access to soap, water, and clean

 laundry, [and] insufficient infection-control expertise”). Social distancing is nearly impossible in

 prison, and hand sanitizer is contraband. The BOP has announced a modified operations plan to

 mitigate its spread, but in fact, federal facilities are poorly equipped to respond, with BOP

 employees complaining that they lack masks and gloves, and even soap. 16 And courts in this

 Circuit and beyond, recognizing the grave risk of coronavirus spreading in jails and prisons, have




 16
   BOP Implementing Modified Operations, https://www.bop.gov/coronavirus/covid19_status.jsp;
 see also Cassidy McDonald, “Federal Prison Workers Say Conflicting Orders on Coronavirus
 Response      is    Putting   Lives    at    Risk,”    CBS    News     (March     19,   2020),
 https://www.cbsnews.com/news/coronavirus-prison-federal-employees-say-conflicting-orders-
 putting-lives-at-risk-2020-03-19/; Danielle Ivory, ‘We Are Not a Hospital’: A Prison Braces for
 the          Coronavirus,          N.Y.          Times         (Mar.         17,        2020),
 https://www.nytimes.com/2020/03/17/us/coronavirusprisons-jails.html; Martin Kaste, Prisons
 and Jails Worry About Becoming Coronavirus ‘Incubators.’” NPR (March 13, 2020),
 https://www.npr.org/2020/03/13/815002735/prisons-and-jails-worry-about-becoming-
 coronavirus-incubators.
                                                 14
Case 1:17-cr-00127-ARR Document 168 Filed 04/03/20 Page 15 of 19 PageID #: 1155



 already begun to release incarcerated and detained individuals from federal (and state) facilities.

 See, e.g., Fed. Defs. of New York, Inc. v. Fed. Bureau of Prisons, 2020 WL 1320886, at *12 (2d

 Cir. Mar. 20, 2020) (noting in a unanimous recent opinion that “[t]he impact of this recent

 emergency [COVID-19] on jail and prison inmates, their counsel . . . the United States Attorneys,

 and the BOP, including the individual Wardens and the personnel of each facility, is just beginning

 to be felt. Its likely course we cannot foresee. Present information strongly suggests, however, that

 it may be grave and enduring.”); United States v. Marin, No. 15-cr-252, Dkt. No. 1326 (E.D.N.Y.

 Mar. 30, 2020) (“[F]or the reasons stated in his motion, including his advanced age, significantly

 deteriorating health, elevated risk of dire health consequences due to the current COVID-19

 outbreak, status as a non-violent offender, and service of 80% of his original sentence.”); United

 States of Am., v. Dante Stephens, Defendant., No. 15-CR-95 (AJN), 2020 WL 1295155, at *2

 (S.D.N.Y. Mar. 19, 2020) (Nathan, D.J.) (granting bail in part due to “the unprecedented and

 extraordinarily dangerous nature of the COVID-19 pandemic” and the fact that “inmates may be

 at a heightened risk of contracting COVID-19 should an outbreak develop.”); United States v.

 Muniz, Case No. 4:09-cr-199, Dkt. No. 578 (S.D. Tex. Mar. 30, 2020) (releasing defendant serving

 188-month sentence for drug conspiracy in light of vulnerability to COVID-19 and noting that

 “while the Court is aware of the measures taken by the Federal Bureau of Prisons, news reports of

 the virus’s spread in detention centers within the United States and beyond our borders in China

 and Iran demonstrate that individuals housed within our prison systems nonetheless remain

 particularly vulnerable to infection.”); United States v. Bolston, Case No. 1:18-cr-382-MLB, Dkt.

 No. 20 (N.D. Ga. Mar. 30, 2020) (releasing defendant in part because “the danger inherent in his

 continued incarceration at the R.A. Deyton Detention Facility . . . during the COVID-19 outbreak

 justif[y] his immediate release from custody”); United States v. Hector, Case No. 2:18-cr-3-002,



                                                  15
Case 1:17-cr-00127-ARR Document 168 Filed 04/03/20 Page 16 of 19 PageID #: 1156



 Dkt. No. 748 (W.D. Va. Mar. 27, 2020) (granting release pending sentencing after Fourth Circuit

 remanded detention decision requiring court to specifically consider extraordinary danger posed

 by COVID-19 to folks in prison).

         This risk is heightened exponentially for elderly and infirm inmates like Mr. Asaro. 17 The

 CDC has issued guidance that individuals at higher risk of contracting COVID-19—adults over

 60 years old and people with chronic medical conditions such as heart disease and diabetes and

 other conditions that weaken the immune system—take immediate preventive actions, including

 staying at home. Indeed, according to a much-cited study by the Chinese Center for Disease

 Control covering over 72,000 COVID-19 cases, the fatality rate for patients between 70-79 was

 nearly 10%. 18

      2. Mr. Asaro is Too Sick to Pose a Danger to Others or to the Community

         Reducing Mr. Asaro’s sentence is consistent with Sentencing Commission policy

 statements and the relevant § 3553(a) factors.

         The Sentencing Guidelines “provide that compassionate release is appropriate only where

 the defendant is not a danger to the safety of any other person or to the community.” United States

 v. Wong Chi Fai, No. 93-CR-1340 (RJD), 2019 WL 3428504, at *3 (E.D.N.Y. July 30, 2019)

 (internal quotations omitted). Here, however, there is no question that Mr. Asaro’s medical needs

 and physical and cognitive realities obviate any concern that he will be a danger to others or the

 community if released. See, e.g., id. (holding that defendant was not a danger to the community




 17
     See, e.g., The Justice Collaborative, Guidance on COVID-19 in Release Advocacy,
 http://thejusticecollaborative.com/wpcontent/uploads/2020/03/TJC_CoronavirusDefenseCourts_
 Onesheet_02.pdf.
 18
    See Characteristics of and Important Lessons from the Coronavirus Disease 2019 Outbreak in
 China,           Zunyou           Wu,         MD,         JAMA,           available       at:
 http://jamanetwork.com/journals/jama/fullarticle/2762130.
                                                  16
Case 1:17-cr-00127-ARR Document 168 Filed 04/03/20 Page 17 of 19 PageID #: 1157



 because he was “frail” and “require[d] a walker” and could “barely eat on his own”); Ebbers, 2020

 WL 91399, at *8 (“There is no dispute that Ebbers is not a danger or risk to society. He is sick,

 weak, disoriented, and bedridden. His ability to care for himself is nearly gone, his cognitive

 functions are impaired, and his body is wasting away. His remaining time on earth will be spent in

 end-of-life care, not fashioning fraudulent securities schemes.”); United States v. Bellamy, No.

 CV151658JRTLIB, 2019 WL 3340699, at *6 (D. Minn. July 25, 2019) (“[T]he Court doubts that

 Bellamy presents a danger to any person or the community in his present state. He is wheelchair-

 bound and requires assistance to complete most of his daily activities.”). Mr. Asaro is completely

 incapable of being violent, nor can he command others to engage in acts of violence, which was

 one of Your Honor’s concerns at the time of sentencing. (See Sentencing Tr. at 25:1-5).         He

 cannot speak beyond “Hello.”

        Moreover, the Sentencing Guidelines ask courts to consider “whether a term of supervised

 release would manage any potential risk to the community.” Wong Chi Fai, 2019 WL 3428504, at

 *3. In this instance, the remote possibility of dangerousness is further mitigated by the fact that

 Mr. Asaro will be released to his fiancé’s home, which has already been investigated and approved

 by U.S. Probation for home confinement. If released, he would be cared for by his fiancé and his

 children. (See Ex. L.) Second, the applicable § 3553(a) factors do not prevent the Court from

 concluding that Mr. Asaro’s deteriorating health and advanced age compel compassionate release.

 While the conduct on which the Court relied when sentencing Mr. Asaro was undoubtedly serious,

 courts have granted compassionate release to individuals convicted of large-scale drug

 conspiracies, United States v. Spears, No. 3:98-CR-0208-SI-22, 2019 WL 5190877, at *1 (D. Or.

 Oct. 15, 2019), multiple murders, Wong Chi Fai, 2019 WL 3428504, at *1, and tragically wide-

 ranging fraud, Ebbers, 2020 WL 91399, at *8. Thus, while it may appropriate to consider the



                                                 17
Case 1:17-cr-00127-ARR Document 168 Filed 04/03/20 Page 18 of 19 PageID #: 1158



 seriousness of the crime for which a defendant has been convicted, the FSA’s compassionate

 release provisions apply equally to all.

        While the Court’s previous analysis of the § 3553(a) factors at the time of sentencing

 remain unchanged in certain respects, keeping Mr. Asaro in prison is no longer “necessary to

 protect the public.” Additionally, and at this point, Mr. Asaro has served the majority of his

 sentence “while seriously ill and in physical discomfort” such that releasing him would not

 undermine the seriousness of the offense nor respect for the law. United States v. McGraw, No.

 202CR00018LJMCMM, 2019 WL 2059488, at *5 (S.D. Ind. May 9, 2019). “This [also] means

 that his sentence has been significantly more laborious than that served by most inmates . . . . and

 that further incarceration in his condition would be greater than necessary to serve the purposes of

 punishment set forth in § 3553(a)(2).” Id. And he has already served more than the high end of

 his guidelines sentence.

        For the foregoing reasons, Mr. Asaro respectfully requests that the Court grant

 compassionate release pursuant to the FSA.




                                                 18
Case 1:17-cr-00127-ARR Document 168 Filed 04/03/20 Page 19 of 19 PageID #: 1159




                III. Conclusion

        For the foregoing reasons, Mr. Asaro respectfully requests that the Court modify his

 sentence under 18 U.S.C. § 3582(c)(1)(A)(i) and release him to home confinement or hold a

 hearing as soon as possible. Should the Court wish to hold a hearing, counsel waives Mr. Asaro’s

 appearance and asks that Client be allowed to appear telephonically, if feasible.

 Dated: New York, New York                            Respectfully submitted,
        April 3, 2020

                                                      _/s/ Margaux Poueymirou
                                                      Margaux Poueymirou
                                                      Constantine Cannon LLP
                                                      335 Madison Avenue
                                                      New York, NY 10017
                                                      Tel: (212) 350-2700
                                                      Fax: (212) 350-2701
                                                      Email: mpoueymirou@constantinecannon.com

                                                      /s Deirdre von Dornum
                                                      Deirdre D. von Dornum
                                                      Attorney-in-Charge
                                                      Federal Defenders of New York
                                                      (718) 330-1210
                                                      Deirdre_vondornum@fd.org

                                                      Attorneys for Vincent Asaro.




 Cc:            AUSA Lindsay Gerdes

                AUSA Keith Edelman

                Deputy Chief U.S. Probation Officer Richard James (by email)




                                                 19
